Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 11/26/2021. In virtue of this communication and examiner’s amendment entered below, claims 1, 4-9, 11, 13-14, 17-20 are allowed.
Claims 2-3, 10, 12, 15-16 have been cancelled.

Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 11/30/2021 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.


 Response to Arguments
Applicant's arguments filed on 11/26/2021 with respect to claims 1, 4-9, 11, 13-14, 17-20 have been considered.
With regard to Double patenting rejection, the arguments are persuasive and the rejection has been withdrawn necessitated by amendment filed on 11/26/2021.
With regard to rejection under the 35 USC 103, the rejection is withdrawn in view of amendments filed on 11/26/2021, and the examiner amendment.

Interview Summary
	Authorization for this examiner’s amendment was given in a communication with Kenneth Knox (Reg. No. 71,306). 
During the interview Examiner proposed and examiner amendment to amend the limitation “COLBP” in claim 1, to Co-occurrence Local Binary Pattern (COLBP) to expedite the process of the case, further correcting some antecedent base issues. Applicant’s representative agreed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Kenneth Knox (Reg. No. 71,306.)

Please amend the original claims 1, 4-9, 11, 13-14, 17-20 as follows:
1. (Currently Amended) An age recognition method, comprising:
extracting feature points of a face in an image and preprocessing the image to extract global features of the face;
 by:
performing size transformation on the face according to the feature points to determine regions of interest of the face;
determining target regions in the regions of interest; and
extracting target features of the target regions to determine the local features of the face, wherein the target regions comprise first target regions and at least one second target region, and the target features comprise first target features and second target features; and
inputting the age feature into a pre-trained age recognition model to obtain an age value corresponding to the face in the image;




the target regions in the regions of interest, and extracting the target features of the target regions to determine the local features of the face comprises:
determining the first target region pairs in the regions of interest, wherein each of the first target region pairs comprises two first target regions which have a symmetrical relationship with each other, and obtaining the first target features of each first target region pair;
determining the at least one second target region in the regions of interest and obtaining the second target features of the at least one second target region, wherein the at least one second target region has no symmetrical relationship with other target regions among the regions of the interest; and
connecting the first target features and the second target features to determine the local features of the face; and
wherein determining the at least one second target region in the regions of interest and obtaining second target features of the at least one second target region comprises:
determining the at least one second target region among the regions of the interest, and extracting fourth edge response feature images corresponding to the at least one second target region by using an edge response operator;
extracting fourth Co-occurrence Local Binary Pattern (CoLBP) features corresponding to the fourth edge response feature images to generate fourth CoLBP feature images; and


2-3. 	(Canceled) 

4. (Previously Presented) The age recognition method according to claim 1, wherein determining first target region pairs in the regions of interest and obtaining the first target features of each first target region pair, comprises:
determining the first target region pairs in the regions of interest to determine whether the face in the image is a side face;
if the face is a side face, extracting side face features of the side face as the first target features; and
if the face is a front face, extracting front face features of the front face as the first target features.



obtaining size information of each of the two first target regions of the first target region pairs;
performing calculation on size information of each of the two first target regions of the first target region pairs;
if the calculation result satisfies a first preset condition, determining that the face in the image is a left side face;
if the calculation result satisfies a second preset condition, determining that the face in the image is a right side face; and
if the calculation result satisfies a third preset condition, determining that the face in the image is the front face.

6. (Currently Amended)  The age recognition method according to claim 5, wherein, if the face is [[a]] the side face, extracting side face features of the side face as the first target features, comprises: 
if the side face is the left side face, extracting left side face features of the left side face as the first target features; and
if the side face is the right side face, extracting right side face features of the right side face as the first target features.



if the side face is the left side face, extracting first edge response feature images corresponding to left first target region in each first target region pair by using an edge response operator; 
extracting theCoLBP features of the first edge response feature images to generate first CoLBP feature images; and
calculating first normalized histograms corresponding to the first CoLBP feature images, and connecting the first normalized histograms to form the left side face features as the first target features.

8. (Currently Amended) The age recognition method according to claim 6, wherein, if the side face is the right side face, extracting right side face features of the right side face as the first target features, comprises:
if the side face is the right side face, performing a mirror transformation on a right first target region in each of the first target region pairs to generate a mirrored target region;
extracting second edge response feature images of the mirrored target region by using an edge response operator;
extracting second CoLBP features corresponding to the second edge response feature images to generate second CoLBP feature images; and


9. (Currently Amended) The age recognition method according to claim 4, wherein, if the face is [[a]] the front face, extracting front face features of the front face as the first target features, comprises:
if the face is the front face, performing mirror transformation on a right first target region in each of the first target region pairs to generate a mirrored front face region;
extracting third edge response feature images corresponding to the mirrored front face region anda left first target region using an edge response operator;
extracting third CoLBP features corresponding to the third edge response feature images to generate third CoLBP feature images; and
calculating third normalized histograms corresponding to the third CoLBP feature images, and connecting the third normalized histograms to form the front face features as the first target features.

10. 	(Canceled) 


the global features of the face comprises:
performing noise-removal processing on the image by using Gaussian filtering to obtain a Gaussian filtered image;
performing an affine transformation on the Gaussian filtered image to correct the face and obtain a corrected image;
based on the corrected image, extracting the global features of the face using an active shape model.

12. 	(Canceled)

13. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon a computer program, wherein when the computer program is executed by at least one hardware processor, an age recognition method is performed comprising:
extracting feature points of a face in an image and preprocessing the image to extract global features of the face;
extracting local features of the face based on the feature points and determining an age feature of the face according to the global features and the local features by:
performing size transformation on the face according to the feature points to determine regions of interest of the face;
determining target regions in the regions of interest; and 
extracting target features of the target regions to determine the local features of the face, wherein the target regions comprise first target regions and at least one second target region, and the target features comprise first target features and second target features; and
inputting the age feature into a pre-trained age recognition model to obtain an age value corresponding to the face in the image;




wherein determining the target regions in the regions of interest, and extracting the target features of the target regions to determine the local features of the face comprises:
determining the first target region pairs in the regions of interest, wherein each of the first target region pairs comprises two first target regions which have a symmetrical relationship with each other, and obtaining the first target features of each first target region pair;
the at least one second target region in the regions of interest and obtaining the second target features of the at least one second target region, wherein the at least one second target region has no symmetrical relationship with other target regions among the regions of the interest; and
connecting the first target features and the second target features to determine the local features of the face; and
wherein determining the at least one second target region in the regions of interest and obtaining the second target features of the at least one second target region, comprises:
determining the at least one second target region among the regions of the interest, and extracting fourth edge response feature images corresponding to the at least one second target region by using an edge response operator;
extracting fourth Co-occurrence Local Binary Pattern (CoLBP) features corresponding to the fourth edge response feature images to generate fourth CoLBP feature images; and
calculating fourth normalized histograms corresponding to the fourth CoLBP feature images, and connecting the fourth normalized histograms to form the second target features of the second target regions.

14. (Currently Amended) An electronic device, comprising:
at least one hardware processor having a memory;

extract feature points of a face in an image, andpreprocess the image to extract global features of the face;
extract local features of the face based on the feature points, and determine an age feature of the face according to the global features and the local features by:
performing size transformation on the face according to the feature points to determine regions of interest of the face; 
determining target regions in the regions of interest; and 
extracting target features of the target regions to determine the local features of the face, wherein the target regions comprise first target regions and at least one second target region, and the target features comprise first target features and second target features; and
input the age feature into a pre-trained age recognition model to obtain an age value corresponding to the face in the image;



wherein determining the target regions in the regions of interest, and extracting the target features of the target regions to determine the local features of the face comprises:
determining the first target region pairs in the regions of interest, wherein each of the first target region pairs comprises two first target regions which have a symmetrical relationship with each other, and obtaining the first target features of each first target region pair;
determining the at least one second target region in the regions of interest and obtaining second target features of the at least one second target region, wherein the at least one second target region has no symmetrical relationship with other target regions among the regions of the interest; and
connecting the first target features and the second target features to determine the local features of the face; and
wherein determining the at least one second target region in the regions of interest and obtaining second target features of the at least one second target region, comprises:
determining the at least one second target region among the regions of the interest, and extracting fourth edge response feature 
extracting fourth Co-occurrence Local Binary Pattern (CoLBP) features corresponding to the fourth edge response feature images to generate fourth CoLBP feature images; and
calculating fourth normalized histograms corresponding to the fourth CoLBP feature images, and connecting the fourth normalized histograms to form the second target features of the second target regions.

15-16. 	(Canceled) 

17. (Previously Presented) The electronic device according to claim 14, wherein the at least one hardware processor is further directed to:
determine the first target region pairs in the regions of interest to determine whether the face in the image is a side face;
if the face is a side face, extract side face features of the side face as the first target features; and
if the face is a front face, extract front face features of the front face as the first target features.

18. (Currently Amended)  The electronic device according to claim 17, wherein the at least one hardware processor is further directed to:
of the first target region pairs;
perform calculation on size information of each of the two first target regions of the first target region pairs;
if the calculation result satisfies a first preset condition, determine that the face in the image is a left side face;
if the calculation result satisfies a second preset condition, determine that the face in the image is a right side face; and
if the calculation result satisfies a third preset condition, determine that the face in the image is the front face.

19. (Original) The electronic device according to claim 18, wherein the at least one hardware processor is configured to: 
if the side face is the left side face, extract left side face features of the left side face as the first target features; and
if the side face is the right side face, extract right side face features of the right side face as the first target features.

20. (Currently Amended) The electronic device according to claim 19, wherein the at least one hardware processor is configured to:
if the side face is the left side face, extract first edge response feature images corresponding to a left first target region in each first target region pair by using an edge response operator; 
CoLBP features of the first edge response feature images to generate first CoLBP feature images; and
calculate first normalized histograms corresponding to the first CoLBP feature images, and connect the first normalized histogram to form the left side face features as the first target features.


Allowable Subject Matter

Claims 1, 4-9, 11, 13-14, 17-20 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Sung Eun Choi; “Age estimation using a hierarchical classifier based on global and local facial features”; Elsevier 2010, discloses the research related to age estimation using face images has become increasingly important, due to the fact it has a variety of potentially useful applications. An age estimation system is generally composed of aging feature extraction and feature classification; both of which are important in order to improve the performance. For the aging feature extraction, the hybrid features, which are a combination of global and local features, have received a great deal of attention, because this method can compensate for defects found in individual global and local features. As for feature classification, the hierarchical classifier, which is composed of an age group classification (e.g. the class of less than 
Sato et al. (US 2012/0243742) discloses an information processing device includes a conversion unit that performs conversion such that an area including a feature point and the periphery thereof in a specific target is set as a first area and, 
A statement indicating reasons for allowable subject matter follows:  The Examiner amendment, the analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “An age recognition method, comprising: extracting feature points of a face in an image and preprocessing the image to extract global features of the face; extracting local features of the face based on the feature points and determining an age feature of the face according to the global features and the local features by: performing size transformation on the face according to the feature points to determine regions of 
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661